Dismissed and Memorandum Opinion filed November 5, 2015.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00888-CV

                           JEFF WATERS, Appellant

                                          V.
       TEXAIR VENDING, LLC AND MARK RUTOWSKI, Appellees

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-18943

                MEMORANDUM                        OPINION


      This permissive appeal is from an order signed October 6, 2015. The appeal
was erroneously assigned to this court. Appellant has filed a motion to transfer this
appeal to the First Court of Appeals. Because this appeal is currently docketed as
appeal number 01-15-00896-CV in the First Court of Appeals, the motion is denied
and this appeal is ordered dismissed.



                                        PER CURIAM

   Panel consists of Chief Justice Frost and Justices Christopher and Donovan.